Title: From John Adams to United Brethren, 24 February 1798
From: Adams, John
To: United Brethren


				
					To the United Brethren for propagating the gospel among the Heathen.John Adams, President of the United States of America, to all to whom these presents shall come, greeting:
					February 24, 1798.
				
				Know ye, that in pursuance of an act of the Congress of the United States, passed on the 1st day of June, 1796 entitled “An act regulating the grants of land appropriated for military services, and for the Society of United Brethren for propagating the Gospel among the Heathen,” there is granted to the said society a tract or parcel of land lying on both sides of the Muskingum, containing four thousand acres, (within which tract is included the old and new towns of Schoenbrun,) and which is bounded and described as follows, to wit: beginning at the northwest corner, at a post by A, where a sugartree, ten inches diameter, bears north fifty-two degrees west, nineteen links distant, and a white oak, thirty inches diameter, bears north seventy-two degrees thirty minutes east, thirty-four links distant; thence, running south two miles seventy chains and eighty-three links to a post at D, where a hickory, eighteen inches diameter, bears north eleven degrees east, thirty-six links distant, and one other hickory, twenty inches diameter, bears south fifty-nine degrees east, twenty-nine links distant; thence east two miles and twenty chains to a post at C, where a white oak, eighteen inches diameter, bears north fifty-eight degrees west thirty-four links, and one other white oak, twenty inches diameter, bears north eighty-nine degrees east thirty-two links distant; thence north two miles seventy chains and eighty-three links to a post at B, where a poplar, then inches diameter, bears north eighty-four degrees twenty minutes east, forty-five links distant, and a beach, seven inches diameter, bears north nine degrees west, thirteen links; thence two miles and twenty chains to the place of beginning. One other tract or parcel of land, lying on both sides of the Muskingum, containing four thousand acres, (within which tract is included the town of Gnadenhutten,) and which is bounded and described as follows, to wit: beginning at the northeast corner at a post by B, on the bank of the Muskingum, where a sugartree, eight inches diameter, bears south twenty-one degrees west, and is fifteen links distant, and one other sugartree, four inches diameter, bears south forty-seven degrees west, thirteen links distant; thence, running south two miles two chains and eleven links to a post at C, where a white oak, ten inches diameter, bears north seventeen degrees east, twenty links, and a chesnut, ten inches diameter, bears south fifty-six degrees east, twenty-two links; thence west three miles nine chains and nineteen links to a post at D, where a black oak, sixteen inches diameter, bears south thirteen degrees west, twenty-five links, one other black oak, fourteen inches diameter, bears north fifteen degrees west, twenty links; thence north two miles and ten chains to a post at A, where a white oak, thirty-six inches diameter, bears north thirty-six degrees west, thirty-five links, another white oak, sixteen inches diameter, bears south forty degrees east, eleven links; thence east one mile sixty-seven chains and fifty-five links to a sugar tree, twelve inches diameter, in the line standing on the northwest bank of the Muskingum; thence east across the river to a post at E, on the southern bank, where a hickory, sixteen inches diameter, bears north five degrees west, and an elm, six inches diameter, bears south twenty-eight degrees east, thirty-six links; thence easterly, by the river, to the place of beginning. And one other tract or parcel of land lying on both sides the Muskingum, containing four thousand acres, (within which tract is included the town of Salem,) and which is bounded and described as follows, to wit: beginning at the northwest corner post at A, where a white oak, sixteen inches diameter, bears north twenty degrees east, ten links distant, and one other white oak, six inches diameter, bears south three degrees west, twenty-four links distant; thence running south three miles to a post at D, where an hoop-ash, six inches diameter, bears north eighty-four degrees east, twenty-four links, and one other hoop-ash, five inches diameter, bears thirty-four degrees east, fifteen links; thence east two miles thirteen chains and thirty links to a post at C, where a white oak, sixteen inches diameter, bears south twenty degrees west, twenty-eight links, and one other white oak, fourteen inches diameter, bears north thirty-six degrees east, thirteen links; thence north three miles to a post at B, where a black oak, eight inches diameter, bears north twenty-seven degree thirty minutes west one chain eleven links, one other black oak, nine inches diameter, bears south seventy-three degrees west, seventy-six links; thence west two miles thirteen chains and thirty links to the place of beginning.To have and to hold the said three described tracts or parcels of land, with the appurtenances to the said Society of United Brethren for propagating the Gospel among the Heathen, and their successors forever, in trust for the sole use of the Christian Indians who were formerly settled there, or the remains of that society, including Killbuck and his descendants, and the nephew and descendants of the late Captain White Eyes, Delaware chiefs.(L.S.) In testimony whereof, the said John Adams, President of the United States of America, hath caused the seal of the United States to be hereto affixed, and signed the same with his hand, at Philadelphia, the twenty-fourth day of February, in the year of our Lord one thousand seven hundred and ninety-eight, and in the twenty-second of the independence of the said States.
				
					John Adams.
				
				
					By the President:
				Timothy Pickering,Secretary of State.
			